PER CURIAM
Petitioner pled no contest to charges of unauthorized use of a motor vehicle and delivery of a controlled substance. ORS 164.135; ORS 475.992(1). His convictions became final on July 21,1989. On August 5,1989, an amendment adding a 120-day limitation to the Post-Conviction Hearing Act became effective.1 Nearly a year later, on July, 26, 1990, petitioner filed a petition for post-conviction relief. He filed an amended petition on August 24,1990. It was dismissed on the ground that it was untimely. He asserts that the new limitation may not be applied to him, because his conviction became final before its effective date.
In Boone v. Wright, 110 Or App 281, 822 P2d 719 (1991), we concluded that the legislature intended the new limitation to apply to convictions entered in the register before its effective date. Petitioner had 120 days after the amendment’s effective date to file a post-conviction petition. 110 Or App at 287. He failed to file his petition within that time. Accordingly, it was untimely.
We decline to address petitioner’s constitutional arguments, because he raises them for the first time on appeal. Cooper v. Eugene Sch. Dist. No. 4J, 301 Or 358, 369 n 12, 723 P2d 298 (1986); Morrow v. Maass, 109 Or App 694, 820 P2d 1374 (1991).
Affirmed.

 Or Laws 1989, ch 1053, §§ 19, 22. ORS 138.510(2) now provides, in part:
“A petition pursuant to [the Post-Conviction Hearing Act] must be filed within Í20 days of the following, unless the court on hearing a subsequent petition finds grounds for relief asserted which could not reasonably have been raised in the original or amended petition:
“(a) If no appeal is taken, the date the judgment or order on the conviction was entered in the register.”